t c memo united_states tax_court joseph s bellwood and jacqueline e bellwood petitioners v commissioner of internal revenue respondent docket no filed date in and p-h flew helicopters in saudi arabia for a u s company that provided air ambulance services for the saudi red crescent authority p-h worked in saudi arabia on a repeating schedule meaning days on duty followed by days off duty during the days on duty p-h lived in saudi arabia and resided in employer-provided housing when he was not otherwise working during the days off duty p-h traveled to the united_states and resided in his own home in georgia with p-w and their youngest son during and p-h retained his u s citizenship driver’s license voter registration bank account and healthcare in the united_states for and p-h used tax preparation software to complete the couple’s tax returns and on each return they claimed a foreign_earned_income_exclusion feie under sec_911 for the income p-h earned while working in saudi arabia the returns also claimed deductions for and for unreimbursed employment expenses related to p-h’s work in saudi arabia upon examination of ps’ returns r disallowed the feies and the deductions for unreimbursed employment expenses and r determined a tax_deficiency against ps for each of and additionally r determined an accuracy-related_penalty against ps for each year held for and p-h was not a qualified_individual for purposes of the feie because ps failed to show that p- h’s abode was not within the united_states and that he was a bona_fide_resident of saudi arabia for purposes of sec_911 held further ps failed to substantiate unreimbursed employment expenses underlying deductions that they claimed for and and thus are not entitled to such deductions held further ps failed to show reasonable_cause for their substantial understatements of income_tax and are thus liable for accuracy-related_penalties under sec_6662 for and joseph s bellwood and jacqueline e bellwood for themselves erika b cormier for respondent memorandum findings_of_fact and opinion gustafson judge pursuant to sec_6212 on date the internal_revenue_service irs issued to petitioners joseph s bellwood and jacqueline e bellwood a notice_of_deficiency which determined the following deficiencies in tax and accuracy-related_penalties under sec_6662 year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number mr and mrs bellwood timely filed a petition under sec_6213 for redetermination of the deficiencies and the penalties the issues that remain for decision2 are whether for or mr bellwood was a qualified_individual for purposes of the foreign 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 u s c as amended and in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2the commissioner also determined that the bellwoods had unreported income of dollar_figure for and dollar_figure for however the bellwoods conceded the dollar_figure adjustment for and the commissioner conceded the dollar_figure adjustment for earned_income exclusion feie of sec_911 we hold that he was not whether the bellwoods were entitled to deduct unreimbursed employment expenses for or we hold that they were not and whether the bellwoods are liable for accuracy-related_penalties for their and returns we hold that the bellwoods are liable for such penalties findings_of_fact mr bellwood is a u s citizen he was born in maine and his parents continue to live there in he joined the u s army and served his country as a helicopter pilot for years before retiring in when he retired mr bellwood returned to maine where he lived with his wife mrs bellwood and their youngest son who was an avid tennis player the bellwoods have an older son who lived in new jersey but it is unclear when he moved to new jersey or whether he lived with his parents in maine in in mr bellwood received an offer from a u s company phi inc phi to fly helicopters on assignment in ha’il saudi arabia mr bellwood accepted the offer and at some point before his departure in mr and mrs bellwood moved from maine to georgia where they believed their young son would have better opportunities to develop as a tennis player from through mrs bellwood and their young son lived in the family’s home in georgia while mr bellwood traveled between georgia and saudi arabia for work mr bellwood’s employment arrangements with phi the offer letter from phi stated that mr bellwood’s initial start date would be date and that he would be employed in the united_states pincite pay until he was ultimately deployed to saudi arabia mr bellwood testified that during the initial stages of his employment with phi in he was kept on retainer in the united_states at a reduced_rate of pay while phi secured contracts for work in saudi arabia once the contracts were secured presumably sometime in phi nominally transferred mr bellwood to ha’il saudi arabia effective date though mr bellwood did not actually depart for saudi arabia until date as stated in phi’s offer letter mr bellwood was contracted to work on a repeating schedule --meaning approximately days on duty followed by days off duty subject_to variation according to phi’s needs in addition the offer letter informed mr bellwood of phi’s intent to repatriate him to the united_states in the event that his assignment in saudi arabia ended which happened sometime in nevertheless from through mr bellwood was a full-time_employee based out of saudi arabia during his employment mr bellwood would travel to saudi arabia for hi sec_28 days on duty and then he would return to his home in georgia where he would spend hi sec_28 days off duty he repeated this process with little variation from date through date though there was a stint in early in which his work and travel were limited because of illness during his days on duty mr bellwood did not leave saudi arabia and during his days off duty he did not stay in saudi arabia mr bellwood’s housing in saudi arabia when mr bellwood was in saudi arabia he lived in housing provided by phi from date until sometime in date phi provided mr bellwood with a dedicated hotel room where he stayed when he was in saudi arabia and where he left his belongings when he returned to the united_states sometime in date phi constructed a compound with efficiency apartments in which mr bellwood and other employees stayed while they were in saudi arabia the compound consisted of single-story efficiency apartments in a u-shape around a pool and was surrounded by a 15-foot-high wall with a gated entrance mr bellwood testified that the apartments were furnished for the employees and that except for minor things such as a toaster oven he did not purchase anything for his apartment mr bellwood stayed in the same apartment each time he returned to saudi arabia during the remainder of and during and he left his belongings in the apartment each time he left saudi arabia mr bellwood’s social activities in saudi arabia although phi’s employees lived in a gated compound they were free to travel outside the compound mr bellwood testified that his activities in saudi arabia included traveling to the grocery eating at local restaurants in the city visiting a barber when needed and socializing with the locals from time to time he was prohibited from participating in civic activities because he was not a citizen mr bellwood’s retained connections to the united_states during and mr and mrs bellwood continued to own their home in georgia where mrs bellwood lived with their youngest son during that same time their older son lived in new jersey and mr bellwood’s parents lived in maine mr bellwood obtained a driver’s license and registered his vehicle in georgia he retained his u s citizenship and registered to vote in georgia and he sought medical_care each year while he was in georgia which we infer included january through date when he was too ill to work in saudi arabia mr bellwood’s sole bank account was through a credit_union in maine and he generally conducted his affairs indirectly through his georgia address while he was in saudi arabia or directly while in georgia during his days off duty mr bellwood was unable to receive mail or make phone calls while he was in saudi arabia and he continually used his georgia address as his mailing address mr bellwood’s time spent in the united_states and saudi arabia mr bellwood was in saudi arabia for work on approximately days in days in and days in he generally worked 12-hour shifts and because of the demanding nature of his work he spent most of his off-duty time either resting or preparing for the next shift during those same years mr bellwood was in the united_states on his days off on approximately days in days in and days in when in the united_states he spent time with his family or on hobbies which he could not do in saudi arabia he tended to his healthcare and presumably he spent some time at the end of each off-duty period preparing to return to work 3the parties stipulated a schedule of days that mr bellwood spent in the united_states or saudi arabia in each year for some days he evidently spent part of the day in both countries and such a day is double-counted as both one day in the united_states and one day in saudi arabia for one year a few days are not accounted for as a result the parties have effectively stipulated that mr bellwood’ sec_2013 year included days hi sec_2014 year included days and hi sec_2015 year included days we do not attempt to correct these numbers or to reconcile them to a 365-day year tax returns and notice_of_deficiency a turbotax and form_2555 the bellwoods timely filed form sec_1040 u s individual_income_tax_return for and mr bellwood testified that he used turbotax software each year to help him prepare the returns and that each year the software guided him to claim the feies for the income he earned working in saudi arabia the bellwoods attached forms foreign_earned_income to each return on the form_2555 for mr bellwood completed part i of the form and provided general information including his foreign address in ha’il saudi arabia the fact that his employer was a u s company and the fact that he was a u s citizen however in the portion of part i that directs a taxpayer to list his or her tax_home s and date s established mr bellwood listed maine established on and he did not list either saudi arabia or georgia as a tax_home under part ii of the form_2555 mr bellwood stated that his foreign residence began and continue d he listed various dates that he was present in the united_states during though those date sec_4the form_2555 is structured so that the taxpayer will complete part i general information and then either part ii taxpayers qualifying under bona_fide residence test or part iii taxpayers qualifying under physical_presence_test the remaining parts iv-ix direct the qualifying taxpayer in the calculation of the feie were inconsistent with an date schedule he later prepared and submitted to the irs he checked boxes indicating he was employed abroad and entered the foreign_country under a work visa and that the visa limited his stay in the foreign_country though he did not provide the requested explanation as to the nature of the limitation and he checked the box to indicate he maintained a home in the united_states while living abroad though he did not provide the requested explanation regarding the home for example the address whether it was rented the names of any occupants and their relationship to mr bellwood after providing the general information in part i and the qualifying information in part ii mr bellwood’s form_2555 proceeds with his calculation of the feie for which he determined to be dollar_figure and reported as negative income on line of the bellwoods’ form_1040 on the form_2555 for mr bellwood completed part i of the form in a similar manner as in the prior year stating that his tax_home was maine but giving an established date of and again failing to list georgia or saudi arabia as a tax_home for however mr bellwood did not complete 5the calculation began with mr bellwood’s foreign_earned_income for dollar_figure which would have allowed a maximum feie of dollar_figure ie the cap for however the bellwoods reduced the dollar_figure amount by dollar_figure for u npaid per_diem deductions that they would later claim under schedule a itemized_deductions of their return part ii of the form but instead completed part iii for the physical_presence_test rather than part ii for the bona_fide residence test under part iii mr bellwood listed saudi arabia as his principal country of employment during that period and he provided through as the supposed period of his physical presence in saudi arabia but he then included a data table stating that he was physically present in the united_states on full days during and therefore present in saudi arabia for no more than days whereas the physical_presence_test of sec_911 requires taxpayers to be present in the foreign_country for full days in a 12-month_period under parts iv-ix mr bellwood calculated his feie for to be dollar_figure the maximum for that year and he reported that amount as negative income on line of the bellwoods’ form_1040 on the form_2555 for mr bellwood reported in part i as in the prior years that his foreign address was in ha’il saudi arabia that his employer was a u s company and that he was a u s citizen again he listed maine as his tax_home but he changed the date established to and again he did not list saudi arabia or georgia as a tax_home as in he claimed the feie under part ii for the bona_fide residence test and stated that his bona_fide residence 6the bellwoods did not reduce the feie for any unpaid per_diem in began and continue d mr bellwood listed dates of his presence in the united_states from january through december of however those dates appear inconsistent with his expense reimbursement vouchers from phi and his date schedule indicated that illness prevented his presence in saudi arabia until date as in mr bellwood claimed the maximum feie dollar_figure for and reported that amount as negative income on the bellwoods’ form_1040 b unreimbursed employment expenses phi paid mr bellwood a dollar_figure per_diem for expenses which he did not report as income and which is not at issue here however mr bellwood believed that the u s state department paid its employees in saudi arabia a larger per_diem of dollar_figure he considered the dollar_figure difference to constitute unpaid per_diem in his case and on his return he deducted that amount as an unreimbursed employment expense that is mr bellwood apparently presumed that he had incurred the same expenses that a state department employee would have incurred but reckoned that in his case those expenses were unreimbursed to the extent of the unpaid dollar_figure per day this resulted in mr bellwood’s claiming unreimbursed employment expenses of dollar_figure for dollar_figure for and dollar_figure for c notice_of_deficiency on date the irs issued mr and mrs bellwood the notice_of_deficiency for and for each year the irs determined an underpayment_of_tax and an accuracy-related_penalty under sec_6662 and three months earlier that penalty determination had been personally approved in writing by the supervisor’s signing a civil penalty approval form on date mr and mrs bellwood timely petitioned this court on date at that time they resided in georgia opinion i burden_of_proof in general an irs notice_of_deficiency is presumed correct and the petitioner has the burden of proving it to be wrong 290_us_111 see also rule a moreover with respect to the bona 7the amounts mr bellwood reported as unreimbursed employment expenses are not consistent with the number of days he spent in saudi arabia according to the date schedule that the parties stipulated for example the dollar_figure that he reported for if divided by dollar_figure yield sec_190 days spent in saudi arabia in rather than the days indicated on his date schedule this discrepancy does not affect the outcome of this case so we do not attempt to resolve it we accept the parties’ stipulation fide residence issue discussed below in part iv the bellwoods bear a somewhat higher burden than mere preponderance_of_the_evidence a taxpayer who qualifies under sec_911 is not simply someone who proves that he has been a bona_fide_resident of a foreign_country but rather is someone who establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country emphasis added we have construed this statutory phrase to set a higher-than-ordinary standard of proof--ie strong_proof --of bona_fide_resident status in a foreign_country 74_tc_1016 which is not as high a standard as beyond reasonable doubt but is higher than preponderance_of_the_evidence ii basic principles of the feie sec_61 provides the following broad definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived however sec_911 provides that a qualified_individual may elect to exclude from gross_income his foreign_earned_income to qualify for the feie the taxpayer must satisfy three conditions the first two of which if satisfied render the taxpayer a qualified_individual and the third of which relates to the type of income the taxpayer receives the taxpayer’s tax_home for the period must be in a foreign_country sec_911 the taxpayer must be a a u s citizen who is a bona_fide_resident of a foreign_country for an entire taxable_year sec_911 or b a u s citizen or resident who is present in a foreign_country or countries during at least full days of a 12-month_period sec_911 and-- the taxpayer must have foreign_earned_income --ie income earned from personal services rendered in a foreign_country sec_911 b a d the commissioner does not dispute that the compensation mr bellwood received for flying helicopters in saudi arabia was foreign_earned_income and consequently we assume that it was thus if during and mr bellwood met the first two conditions listed above and was therefore a qualified_individual for purposes of sec_911 then he was entitled to exclude a portion of the compensation he received from phi from gross_income for those years the undisputed facts show that mr bellwood was not present in a foreign_country or countries during at least full days of any 12-month_period during the years at issue but was instead under his repeating schedule present in the united_states for more than full days during each year in issue so the 330-day test of sec_911 is not satisfied in this case consequently the bellwoods first must show--by a preponderance of evidence--that mr bellwood’s tax_home was in a foreign_country within the meaning of sec_911 and second they bear the increased burden of giving strong_proof that he was a bona_fide_resident within the meaning of sec_911 of one or more foreign countries for an uninterrupted period including a full taxable_year these two requirements call for overlapping inquiries but we address each in turn iii tax_home and abode under sec_911 the feie is available only to an individual whose tax_home is in a foreign_country sec_911 defines the term tax_home as an individual’s home for purposes of sec_162 relating to traveling expenses while away from home which is typically considered to be the location of the individual’s principal_place_of_business 93_tc_297 and of course saudi arabia was mr bellwood’s principal t he taxpayer must present ‘strong proof’ that he was a bona_fide_resident of a foreign_country whereas he need only establish that his tax_home was in a foreign_country by a preponderance of evidence ritchie v commissioner tcmemo_1989_426 tax ct memo lexi sec_424 at place of business however sec_911 further provides an individual shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states emphasis added consequently if mr bellwood’s abode was in the united_states during the years in issue he does not satisfy the tax_home requirement of sec_911 notwithstanding that saudi arabia was his principal_place_of_business sec_911 does not define the term abode so we look to other authorities for a definition one’s abode is where he abides acone v commissioner tcmemo_2017_162 at however an individual’s abode cannot be determined by simply identifying the location where he spent the greatest number of days during a given period especially if a location where he spent fewer days was his family home where he spent those days with his wife and youngest son this court and at least one court_of_appeals have recognized a domestic-vs -vocational distinction for determining one’s abode under sec_911 abode has been variously defined as one’s home habitation residence domicile or place of dwelling black’s law dictionary 5th ed while an exact definition of abode depends upon the context in which the word is used it clearly does not mean one’s principal_place_of_business thus abode has a domestic rather than vocational meaning and stands in contrast to tax_home as defined for purposes of sec_162 bujol v commissioner tcmemo_1987_230 tax ct memo lexis at aff’d without published opinion 842_f2d_328 5th cir cited with approval in 837_f2d_681 5th cir aff’g tcmemo_1987_256 consequently when one of the locations with which an individual is connected is in the united_states eg when during the relevant periods the taxpayer owns a home in the united_states and spends numerous days at that home and when the taxpayer’s spouse and youngest child live at that home during the relevant periods we consider the domestic or vocational nature of the time spent in each location in addition to counting the number of days accordingly we compare the domestic and vocational qualities of mr bellwood’s respective dwellings and the time he spent at each to help determine whether his abode remained in the united_states mr bellwood owned a home in georgia where he resided during his days off duty in and when working in saudi arabia mr bellwood stayed in a hotel room during and in an efficiency apartment during and neither of which he owned and both of which were provided by his employer maintenance of a dwelling in the united_states does not necessarily establish one’s abode here even if that dwelling is used by the individual’s spouse and dependents sec_1_911-2 income_tax regs nor does staying in a hotel room or an efficiency apartment necessarily disqualify an individual from establishing his abode in a foreign_country nevertheless we do not overlook the domestic or vocational qualities of those dwellings and it is clear that mr bellwood’s stronger domestic connection was with the georgia house and not the saudi arabian hotel and apartment during the time mr bellwood spent in saudi arabia his regular activities were primarily vocational mr bellwood testified that his non-work-related activities in saudi arabia were limited because of the demanding nature of his work--he went to the barber or grocery store as needed and visited the occasional restaurant but most of his time in saudi arabia was spent either working or resting and preparing for his next shift that is true but only because when mr bellwood had spare time he did not wish to spend it in saudi arabia rather during his days off duty mr bellwood returned to his home in the united_states where he spent time with his family pursued his hobbies and managed the day-to- day affairs of his personal life in georgia he maintained his registration to vote received his mail updated his driver’s license and registered his vehicle thus the nature of mr bellwood’s respective dwellings and the manner in which he spent his time at each indicate that his abode was in the united_states and that he traveled to saudi arabia for work only the strength of a taxpayer’s ties to the united_states may further indicate whether his or her abode remains in the united_states especially when the taxpayer’s ties to a foreign_country are transitory or limited harrington v commissioner t c pincite when we compare the ties mr bellwood retained in the united_states against his ties to saudi arabia we are further convinced that his abode was in the united_states as we have noted mr bellwood retained his u s citizenship in georgia mr bellwood owned a home where his wife and young son lived he retained his voter’s registration vehicle registration and driver’s license he retained his doctor dentist and pharmacist his mailing address was in georgia his only bank account was in maine and his oldest son and parents remained in the united_states in contrast mr bellwood’s only ties to saudi arabia were his contract for employment with phi and a toaster oven that he purchased for his apartment even though we accept his testimony that he made friends in saudi arabia and visited local shops and restaurants on occasion mr bellwood failed to establish the significance of any tie to saudi arabia beyond his contract with phi as for that contract the significance of this tie is weakened because first the contract was contingent upon mr bellwood’s retaining professional licenses in the united_states and second phi stated that in the event mr bellwood was no longer assigned to saudi arabia phi intended to repatriate him to the united_states and reassign him elsewhere which ultimately happened in thus significant ties that mr bellwood retained in the united_states when compared to the relative lack of such ties to saudi arabia indicate that mr bellwood’s abode remained in the united_states during and on the basis of the foregoing we conclude that the bellwoods fail to satisfy the tax_home requirement and are thus unable to claim the feie for any of the relevant years although our feie discussion could end here we now proceed to discuss bona_fide residence in part iv iv bona_fide residence whether an individual has taken up bona_fide residence in a foreign_country depends on the facts and circumstances of the case the factors that courts have considered in analyzing those facts and circumstances include the following intention of the taxpayer establishment of his home temporarily in the foreign_country for an indefinite period participation in the activities of his chosen community on social and cultural levels identification with the daily lives of the people and in general assimilation into the foreign environment physical presence in the foreign_country consistent with nature extent and reasons for temporary absences from his employment his temporary foreign home assumption of economic burdens and payment of taxes to the foreign_country sojourner employer status of resident contrasted to that of transient or treatment accorded his income_tax status by his marital status and residence of his family nature and duration of his employment whether his assignment abroad could be promptly accomplished within a definite or specified time good_faith in making his trip abroad whether for purpose of tax_evasion 300_f2d_34 7th cir rev’g and remanding 36_tc_131 this court consults those sochurek factors in determining bona_fide_resident status see 144_tc_63 vacated and remanded on other grounds 834_f3d_1269 11th cir schoneberger v commissioner t c pincite and we consider them now intention the court_of_appeals in 927_f2d_849 5th cir rev’g tcmemo_1989_616 noted that intent plays perhaps the most important part in determining the establishment and maintenance of a foreign residence we take as sincere mr bellwood’s testimony that he intended to remain employed in saudi arabia but the relevant intention for which we look is of course not merely the intention to be employed in a foreign country rather we look for objective indicia of an intention to actually establish residence in the foreign_country in jones the taxpayer voluntarily declined a residency payment from the state of alaska and the court found this to be a sufficient demonstration of the taxpayer’s objective intent to establish his residence in a foreign_country id we have also held that evidence of specific contemporaneous documentation of a permanent transfer for a sufficiently substantial period of time can persuade this court that a taxpayer intended to be a resident of a foreign_country cobb v commissioner tcmemo_1991_376 tax ct memo lexi sec_420 at mr bellwood presented no evidence that his situation in saudi arabia ever involved an objective consequence remotely equivalent to declining a residency payment as in jones nor are we convinced that mr bellwood’s assignment was akin to a permanent transfer for a sufficiently substantial period of time as in cobb admittedly mr bellwood was a full-time helicopter pilot for phi and was based in the kingdom of saudi arabia however we are unconvinced that his assignment was indeed permanent or for a sufficiently substantial period of time to reflect an intention to become a resident of saudi arabia the offer letter from phi first refers to mr bellwood as being assigned in the united_states during an introductory period and that he would be reassign ed to saudi arabia the letter then describes various contingencies that could terminate mr bellwood’s employment the letter then states that i t is phi’s intention to repatriate mr bellwood in the event that he is no longer assigned to saudi arabia mr bellwood’s testimony suggests that such a repatriation ultimately occurred sometime in this factor of intention is adverse to mr bellwood establishment of home mr bellwood did not establish a home in saudi arabia for any period let alone an indefinite one mr bellwood stayed in whatever accommodations phi provided him during his 28-day stints on duty in saudi arabia and he moved from one accommodation a hotel room to another an efficiency apartment at phi’s direction although he left belongings in the accommodations during his off-duty periods--when he returned to his house in georgia--we are not persuaded that such accommodations could be considered establishment of his home for purposes of bona_fide residence this factor is adverse to mr bellwood activities and assimilation mr bellwood testified that he made friends in saudi arabia and that he traveled around ha’il where he worked he visited the barber as needed and traveled about the city for various tasks between his 12-hour work shifts however mr bellwood also testified that because of the demanding nature of his work most of his time off duty was spent resting or preparing for his next shift ultimately the record does not establish that mr bellwood participated in activities or attempted to assimilate the local culture in a manner that would indicate bone fide residence thus this factor is adverse to mr bellwood physical presence consistent with employment although the exact numbers are unclear the record indicates that mr bellwood was physically present in saudi arabia on approximately days during days during and days during and he was physically present in the united_states on approximately days in days in and days in noting that he testified to spending most of the first three months of in the united_states because of illness the phrase ‘consistent with his employment’ should excuse an employment-related absence from the country of supposed residence it should not set the limit on his presence in the foreign_country acone v commissioner at by the numbers mr bellwood spent more days in saudi arabia during and but he did not appear to spend any of his off-duty days there in other words mr bellwood was in saudi arabia when work required him to be there but he was in the united_states whenever he could be there this factor is adverse to mr bellwood temporary absences the nature extent and reasons for mr bellwood’s temporary absences from saudi arabia are adverse to his claim of bona_fide_resident status mr bellwood spent all of his off-duty days in or in transit to the united_states although mr bellwood did not provide any evidence showing that some of the days in the united_states were spent in connection with his work eg maintaining his pilot’s license etc the court presumes this to be true nevertheless such days would be minimal in comparison to the number of days spent in the united_states off duty as mr bellwood testified there is nothing in the feie requirements that would prohibit a taxpayer from leaving his or her foreign_country for brief or temporary trips back to the united_states for vacation or business but mr bellwood has failed to show such trips were either brief or temporary indeed he spent more than one-third of each year in the united_states and for roughly days at a time this factor is adverse to mr bellwood economic burdens and taxes mr bellwood appears to have assumed few economic burdens and has paid no tax in saudi arabia his employer_provided his lodging and reimbursed him dollar_figure for each day he spent in saudi arabia mr bellwood offered no evidence to show the cost of any meals that he paid for while in saudi arabia and he certainly did not show that phi’s per_diem did not cover most if not all of such expenses rather he testified that the location was a third-world country from which we infer that he perceived his cost of living to be low this factor is adverse to mr bellwood status of resident vs transient sojourner we are unable to determine mr bellwood’s legal status under saudi arabian law mr bellwood testified that he was in saudi arabia under a work visa but the visa was not introduced into the record mr bellwood acknowledged that he could not participate in civic life in saudi arabia because he was not a citizen as for the issue of transience mr bellwood testified that he intended to remain in saudi arabia for as long as his employment contract lasted but not beyond that time furthermore he testified that he never intended to bring his family to saudi arabia and that he always intended to return to his home in georgia the facts tend to indicate that mr bellwood was thus a transient in saudi arabia this factor is adverse to mr bellwood employer’s tax treatment the record does not include tax returns that phi filed in saudi arabia each of mr bellwood’s forms w-2 wage and tax statement show mr bellwood’s address in georgia but they do not show anything regarding saudi arabia or mr bellwood’s status as a resident of that country especially given the forms w-2 we cannot tell whether phi’s tax treatment of mr bellwood was different from its tax treatment of any employee who worked strictly within the united_states this factor is adverse to mr bellwood marriage and family mr bellwood’s family was obviously important to him during the relevant years and during that time his wife and youngest son lived in georgia his oldest son lived in new jersey and his parents lived in maine mr bellwood’s family never came to visit him in saudi arabia and he never intended to bring them to saudi arabia this factor is adverse to mr bellwood nature and duration of employment mr bellwood’s employment as an air ambulance pilot for phi’s customer the saudi red crescent authority was undoubtedly full-time employment based in saudi arabia during the relevant years mr bellwood testified credibly that he intended to and he in fact did retain this position until phi’s contract in ha’il ended sometime during this factor is favorable to mr bellwood good_faith vs tax_evasion we see no indication of bad faith but only good_faith in mr bellwood’s taking his job for phi and working in ha’il saudi arabia nothing in the record indicates that mr bellwood took the job outside of the united_states for any tax-related reason much less for a motive of tax_evasion indeed mr bellwood testified credibly that he claimed the feie only because the turbotax software showed it to be appropriate and because of his understanding that he qualified for the credit this factor is favorable to mr bellwood in sum nine sochurek factors weigh against finding bona_fide residence in saudi arabia and two weigh in favor these two favorable factors do not constitute the strong_proof of bona_fide residence that a taxpayer must provide thus mr bellwood was not a bona_fide_resident of a foreign_country during the years in issue and consequently he is not eligible for the feie v unreimbursed employment expenses sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such deductions may include unreimbursed employment expenses such as expenses_incurred while away from home in the pursuit of a trade_or_business sec_162 however the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir as a general matter travel meals and entertainment_expenses are subject_to especially strict substantiation rules see sec_274 flush language nevertheless the commissioner has prescribed rules for certain per_diem allowances to be regarded as equivalent to substantiation in some instances see sec_1_274-5 income_tax regs revproc_2011_47 2011_42_irb_520 under such rules an employee may be able to deduct certain expenses at the federal per_diem rate based on the locality of the employee’s travel however if the employee’s employer provides a per_diem_allowance to the employee then the amount that is deemed substantiated is limited to the lesser_of the employer’s per_diem or the federal per_diem revproc_2011_47 sec_4 i r b pincite the bellwoods claimed deductions for unreimbursed employment expenses mr bellwood testified that he calculated those amounts using the difference between the state department’s per_diem_allowance which is unsubstantiated in the record for the locality where he worked and the per_diem_allowance he received from phi even if we presume that phi would not have provided further reimbursement upon mr bellwood’s request mr bellwood was limited to the lesser_of the phi per_diem or the federal state department per_diem unless he could substantiate the excess_amount thus because the bellwoods failed to substantiate the excess expenses the deductions are disallowed vi accuracy-related_penalties we now consider whether the bellwoods are liable for accuracy-related_penalties see sec_6662 a taxpayer is liable for an accuracy-related_penalty as to any portion of an underpayment attributable to among other things a substantial_understatement_of_income_tax or negligence sec_6662 and b and there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs the notice_of_deficiency which made determinations we have sustained determined an underpayment due to a substantial_understatement_of_income_tax required to be shown on the bellwoods’ return for each of and the commissioner has the burden of production and must present sufficient evidence that it is appropriate to impose a penalty see sec_7491 116_tc_438 the burden of production with respect to penalties under sec_7491 includes evidence of written supervisory approval as required by sec_6751 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 and the commissioner has sustained that burden by providing a copy of the civil penalty approval form signed by a supervisor approving the initial determination it is clear that the amounts of the understatements even when the deficiencies are recomputed under rule with respect to the conceded amounts see supra note will remain substantial for purposes of sec_6662 once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess her or his proper tax_liability id other circumstances include the experience knowledge and education of the taxpayer as well as the extent to which the taxpayer reasonably and in good_faith relied on the advice of a competent professional tax adviser id para c see 115_tc_43 aff’d 299_f3d_221 3d cir taxpayers often invoke this reasonable_cause defense by showing reliance on the advice of a tax professional e g 136_tc_585 such a contention requires the taxpayer to show three things by a preponderance_of_the_evidence the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite when asked about return preparation at trial mr bellwood stated that he relied on turbotax software for preparing his returns and that he input the information requested although this court has not held that turbotax or other tax preparation software would qualify or fail to qualify as advice of a competent professional we have held that t ax preparation software such as turbotax is only as good as the information the taxpayer puts into it the misuse of tax preparation software even if unintentional or accidental is no defense to accuracy-related_penalties under sec_6662 langley v commissioner tcmemo_2013_22 at citations omitted despite mr bellwood’s testimony as to the information he input into turbotax there are various foot faults evident on his returns that indicate errors in his use of the software for example on each of his forms mr bellwood listed maine as his tax_home but did not list either georgia or saudi arabia which would seem to contradict both his testimony that he moved from maine to georgia in and that he maintained a foreign tax_home for through on his form_2555 for mr bellwood completed part iii for the 330-day physical_presence_test but he listed dates that showed he was in saudi arabia for only days during days fewer than the test required on his form_2555 for mr bellwood completed part ii for the bona_fide residency test and listed days of physical presence in saudi arabia including to and to but these dates seem plainly wrong on his date schedule he did not list any days in saudi arabia prior to date but stated i llness from late jan thru early may and his expense vouchers for also indicate that no voucher was submitted for date due to missing work for the entire month these inconsistencies or inaccuracies on the returns show several respects in which mr bellwood failed to properly input information into turbotax and we cannot fault turbotax for his unwarranted claim of the feie therefore even if tax preparation software should be thought of as the equivalent of a competent professional the bellwoods would not be able to show justified reliance on advice from such a professional to claim the feie as for the unreimbursed employment expenses deducted for each year mr bellwood failed to provide any substantiation for deducting those expenses furthermore mr bellwood testified that his reason for deducting such expenses was that someone--whom he could not remember at trial--told him the deductions were allowed such facts do not establish reasonable_cause on the basis of the evidence the bellwoods failed to show the court that the accuracy-related_penalties determined by the irs were inappropriate to reflect the foregoing an appropriate decision will be entered
